J-S36045-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                    Appellee               :
                                           :
              v.                           :
                                           :
 ANTHONY GILLARD                           :
                                           :
                    Appellant              :        No. 2738 EDA 2017

                 Appeal from the PCRA Order July 25, 2017
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0635791-1990


BEFORE: GANTMAN, P.J., DUBOW, J., and KUNSELMAN, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                   FILED OCTOBER 16, 2018

      Appellant, Anthony Gillard, appeals pro se from the order entered in the

Philadelphia County Court of Common Pleas, which dismissed as untimely his

serial petition brought pursuant to the Post Conviction Relief Act (“PCRA”) at

42 Pa.C.S.A. §§ 9541-9546. On December 18, 1990, following a bench trial,

the court convicted Appellant of first-degree murder and possessing an

instrument of crime (“PIC”). The court sentenced Appellant that same day to

a mandatory life sentence without parole for the murder conviction and a

concurrent sentence of one to two years’ imprisonment for PIC. This Court

affirmed the judgment of sentence on February 13, 1992. Appellant sought

no further review, so the judgment of sentence became final on or about

Monday, March 16, 1992. Between 1992 and 2014, Appellant filed numerous

unsuccessful petitions for collateral relief. Appellant filed his current petition
J-S36045-18


on April 4, 2014, followed by various supplemental petitions, which the court

treated under the PCRA. The court issued notice on May 31, 2017, of its intent

to dismiss without a hearing, per Pa.R.Crim.P. 907; Appellant filed several pro

se responses to the notice. On July 25, 2017, the court denied collateral relief.

Appellant timely appealed pro se on August 15, 2017. No concise statement

of errors complained of on appeal per PA.R.A.P. 1925(b) was ordered or filed.

      Preliminarily, the timeliness of a PCRA petition is a jurisdictional

requisite. Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). A

PCRA petition, including a second or subsequent petition, shall be filed within

one year of the date the underlying judgment of sentence becomes final. 42

Pa.C.S.A. § 9545(b)(1).     A judgment of sentence is deemed final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3). The

statutory exceptions to the PCRA time-bar allow for very limited circumstances

to excuse the late filing of a petition; a petitioner asserting a timeliness

exception must file a petition within 60 days of when the claim could have

been presented. 42 Pa.C.S.A. § 9545(b)(1-2).

      Instantly, the judgment of sentence became final on or about Monday,

March 16, 1992, upon expiration of the thirty days to file a petition for

allowance of appeal with our Supreme Court. See Pa.R.A.P. 1113. Appellant

filed his current petition on April 4, 2014, which he concedes is patently


                                      -2-
J-S36045-18


untimely. Attempting to satisfy a statutory exception,1 he cites Alleyne v.

United States, 570 U.S. 99, 133 S.Ct. 2151, 186 L.Ed.2d 314 (2013) to

challenge the sentence as illegal.             Nevertheless, Alleyne does not apply

retroactively on collateral review to this judgment of sentence, which became

final   more    than   twenty     years    before    Alleyne   was   decided.   See

Commonwealth v. Washington, 636 Pa. 301, 142 A.3d 810 (2016) (holding

Alleyne does not apply to sentences which became final before Alleyne was

decided). Further, Alleyne does not currently serve as an exception to the

PCRA time-bar. See Commonwealth v. Miller, 102 A.3d 988 (Pa.Super.

2014) (holding petitioner cannot use Alleyne to satisfy “new constitutional

right” exception to PCRA timeliness requirements). Appellant analogizes to

Miller v. Alabama, 567 U.S. 460, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012)

and Montgomery v. Louisiana, ___ U.S. ___, 136 S.Ct. 718, 193 L.Ed.2d

599 (2016) to argue for resentencing relief under Commonwealth v. Batts,

620 Pa. 115, 66 A.3d 286 (2013) and Commonwealth v. Batts, 640 Pa. 401,

163 A.3d 410 (2017).              Both Batts cases, however, addressed the

resentencing of juveniles who had received life sentences without parole; the

cases do not apply here.         Thus, Appellant’s current PCRA petition remains

time-barred. Accordingly, we affirm.

        Order affirmed.


____________________________________________


1Appellant offers a convoluted combination of the governmental interference
and new constitutional rights exceptions to the statutory time bar.

                                           -3-
J-S36045-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/18




                          -4-